OPINION
PER CURIAM.
Clarence Briscoe-Bey, a federal inmate, filed an “interlocutory” notice of appeal in his collateral review proceeding under 28 U.S.C. § 2255, complaining of alleged delay in the District Court’s adjudication of the § 2255 motion. See D. Del.Crim. No. 03-cr-00018-001, Docket #245. This Court entered an order construing the pro se notice of appeal as a petition for a writ of mandamus under 28 U.S.C. § 1651. See Hassine v. Zimmerman, 160 F.3d 941, 954 (3d Cir.1998) (explaining that a habeas petitioner who experiences delay “can seek a writ of mandamus to compel the district court to reach a decision on the habeas claim”). Shortly thereafter, the District Court entered an order of its own denying Briscoe-Bey’s § 2255 motion and closing the proceeding.
In light of the District Court’s entry of an order adjudicating Briscoe-Bey’s § 2255 motion, we will deny the petition for a writ of mandamus as moot.